October 11, 1920. The opinion of the Court was delivered by
Mr. J.W. Peeples, going along the principal street of Estill, a town in this State, found the street obstructed by a train of cars on the defendant road. There were three tracks across the street, and a freight train was across the middle track. There was a construction train on the first track. The freight train was moving off, and Mr. Peeples crossed the first track and waited for the freight train to clear the street. For some unknown reason, Mr. Peeples walked backwards from the moving freight train. In the meantime the construction train on track No. 1 moved slowly forward, and Mr. Peeples moved too close to track No. 1, and the construction train hit him, threw him under the train, and injured him to such an extent that he died in about two hours. The plaintiff administered on his estate and brought an action in behalf of the beneficiaries under Lord Campbell's Act, and the suit resulted in favor of the defendant company. The administrator then brought this action under the survival statute for the injury to Mr. Peeples, asking for both actual and punitive damages. The defendant, in its answer, denied negligence and wilfulness, and set up the former judgment as res adjudicata, and pleaded contributory negligence. The defendant moved for a direction of verdict on negligence and wilfulness. This was refused, and a verdict was rendered in favor of the plaintiff for $10,000. From the judgment entered on this
verdict, the defendant appealed.
1. The first question is: Is the judgment in the first action res adjudicata? *Page 118 
The answer is that it is not. The case of Bennett v. Railway,97 S.C. 27, 81 S.E. 189, is complete authority. At page 31 of 97 S.C. at page 190 of 81 S.E., this Court says: "There must be separate verdicts and separate judgments, and hence there should be separate actions and separate trials."
The opinion in that case is exceedingly clear and leaves no room for doubt. It follows that all efforts made to go into the record of the former trial must fail, and the exceptions need not be separately considered.
2. The appellant claims that there was no evidence that the deceased suffered anything, and, therefore, there is no basis of recovery. This position cannot be sustained.
There was evidence that the deceased was dragged quite a distance, and, while on the special train that carried him to Savannah, he asked to have his shoe taken off, because it hurt him, and, when asked if he wanted water, he bowed his head. There was conflicting evidence, but that was a question for the jury. It was said that the deceased was unconscious, because he could not speak. That was denied; but, even if Mr. Peeples could not speak, it was for the jury to say whether that was proof of unconsciousness, or served to aggravate his sufferings. The exceptions that raised this question cannot be sustained.
3. The appellant claims that there was no evidence of negligence or wilfulness. This cannot be sustained. There was abundant evidence of both. There was evidence to show that the engine was moving in the midst of the train and that the engineer could not see either way; that there was no one on the front of the moving work train to warn people from the track; that no signals were given. There were two trains moving on tracks only a few feet apart, over a public street of the town, where the noise of the approaching train, moving slowly, might well be drowned by the noise of the departing train. If the *Page 119 
jury believed that there were no signals given and no one on the front of the work train to warn pedestrians, then they might have concluded that the defendant prepared a death trap for Mr. Peeples, and give both actual and punitive damages.
4. As to contributory negligence, two views might well be taken. Mr. Peeples was manifestly watching the freight train, and he had the right to rely on the statutory warning from the construction train. Whether these warnings were given or not was a question for the jury. This position cannot be sustained.
5. The trial Judge was not in error in charging the jury that where the statutory signals are not given, and an injury occurs, there is a presumption that the failure to give the signals is the proximate cause of the injury.
Strother v. Railway, 47 S.C. 381, 25 S.E. 273: "We will next consider the second ground upon which the defendant based its motion for a nonsuit. The failure on the part of the defendant's servants to ring the bell or sound the whistle in the manner provided by statute was negligenceper se. When the defendant violates the requirements of the statute as to ringing the bell or sounding the whistle, and a person is injured by its locomotive, while crossing a highway, street, or traveled place it will be presumed that such negligence caused the injury, unless the testimony shows that the injury was caused in some other manner, which was not done in this case. The first exception is, therefore, overruled."
   The judgment is affirmed. *Page 120